 



Exhibit 10
Executive Officer Salaries, 2006 Bonuses and 2007 Bonus Plan
     On February 20, 2007, the Compensation Committee of the Board of Directors
of Symbion, Inc. (the “Company”) took the following actions:
2007 Salaries of Executive Officers
     The Compensation Committee set 2007 base salaries of the Company’s
executive officers as follows:

                  Name   Title     2007 Base Salary  
Richard E. Francis, Jr.
  Chairman and Chief Executive Officer   $ 450,000  
Clifford G. Adlerz
  President and Chief Operating Officer     325,000  
Kenneth C. Mitchell
  Chief Financial Officer and Senior Vice President of Finance     212,697  
R. Dale Kennedy
  Senior Vice President of Management Services and Secretary     201,874  
 
         

2006 Bonus Payments
     The Compensation Committee determined that the applicable performance
targets set forth in the 2006 cash bonus plans for executive officers had not
been achieved and, therefore, the executive officers were not entitled to
receive bonuses pursuant to the plan. The Compensation Committee determined,
however, that because the performance goal relating to net revenues was achieved
the payment of a bonus was appropriate. Accordingly, the Compensation Committee
awarded the following discretionary bonuses to the Company’s executive officers
for 2006:

                  Name   Title     2006 Bonus  
Richard E. Francis, Jr.
  Chairman and Chief Executive Officer   $ 112,557  
Clifford G. Adlerz
  President and Chief Operating Officer     86,032  
Kenneth C. Mitchell
  Chief Financial Officer and Senior Vice President of Finance     27,697  
R. Dale Kennedy
  Senior Vice President of Management Services and Secretary     20,446  
 
         

2007 Bonus Plan
     The Compensation Committee approved a bonus plan for executive officers of
the Company to be effective for the 2007 fiscal year. Pursuant to the 2007 bonus
plan, Richard E. Francis, Jr., Clifford G. Adlerz, Kenneth C. Mitchell and R.
Dale Kennedy may be awarded cash bonuses based 20% upon the Company’s attainment
of net revenue targets during 2007 and 80% upon the Company’s attainment of
earnings targets during 2007. The maximum total bonus award that executive
officers can receive ranges from 35% to 100% of base salary for 2007.

 



--------------------------------------------------------------------------------



 



     Following the end of the 2007 fiscal year, the Compensation Committee will
determine whether and the extent to which the applicable 2007 performance
targets were met. The Compensation Committee will then award each executive
officer a cash bonus (subject to each executive officer’s election to receive
restricted stock in lieu of cash pursuant to the Company’s Deferred Stock
Purchase Program) based on the achievement of the applicable performance
targets. Payments for performance between the minimum threshold and the target
level required to receive the maximum bonus award will be determined based on a
formula. The Compensation Committee may make adjustments to the terms of awards
in recognition of unusual or nonrecurring events affecting a participant or the
Company, or the financial statements of the Company, or in the event of changes
in applicable laws, regulations, or accounting principles.

 